741 F.2d 82
19 Ed. Law Rep. 477
Henri and Mary TATRO, Individually, and as Next Friend ofAmber Tatro, A Minor, Plaintiffs-Appellees, Cross-Appellants,v.The STATE OF TEXAS, et al., Defendants,State Board of Education, Defendant-Appellant,The Irving Independent School District, Defendant-Appellant,Cross-Appellee.
No. 81-1454.
United States Court of Appeals,Fifth Circuit.
Aug. 23, 1984.

James W. Deatherage, Irving, Tex., for Irving Independent School Dist.
Tally F. Parker, Jr., O. Glenn Weaver, Irving, Tex., amicus curiae for Irving Independent School Dist. and Texas Ass'n of School Administrators.
Mark White, Atty. Gen., John W. Fainter, Jr., 1st Asst. Atty. Gen., Paul R. Gavia, Chief, State and County Affairs, Martha H. Allan, Richard L. Arnett, TEA, Asst. Attys. Gen., Austin, Tex., for State Bd. of Educ.
Craig T. Enoch, James Todd, Austin, Tex., for plaintiffs-appellees, cross-appellants.
Appeals from the United States District Court for the Northern District of Texas.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before BROWN, GEE and JOLLY, Circuit Judges.


1
As directed by the mandate of the Supreme Court, --- U.S. ----, 104 S. Ct. 3371, 82 L. Ed. 2d 664, we vacate our judgment insofar only as it affirms the trial court's award of attorneys' fees, 703 F.2d 823, and reverse that award.  In all other respects, the judgment of the trial court is affirmed.  It is so


2
ORDERED.